Citation Nr: 0602335	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  02-10 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left knee 
patellofemoral syndrome.

2.  Entitlement to service connection for left shoulder 
tendinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1983 to 
February 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

In October 2003, the veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. 
§ 7107(e)(2) (West 2002 & Supp. 2005).  During this hearing, 
the undersigned Veterans Law Judge was located in Washington, 
D.C., and the veteran was located at the RO.

The veteran's claims, in addition to claims of entitlement to 
service connection for a right ankle disorder and residuals 
of a broken nose, were previously before the Board and 
remanded in March 2004 for further evidentiary development.  
During the course of this appeal, the RO awarded service 
connection for right ankle arthritis and sinusitis associated 
with trauma via an October 2005 rating decision.  This 
represents a full grant of the benefits sought on appeal as 
to these two issues.  Therefore, they are not before the 
Board at this time, and the Board will confine this 
discussion to the issues as set forth above.


FINDINGS OF FACT

1.  The medical evidence of record preponderates against a 
finding that the veteran injured his left knee in service, 
developed degenerative changes of the left knee within one 
year of separation of service, or that any currently 
diagnosed left knee patellofemoral syndrome is related to any 
incident of active military duty.

2.  The medical evidence of record preponderates against a 
finding that the veteran's currently diagnosed left shoulder 
tendinitis is related to any incident or injury in service.

CONCLUSIONS OF LAW

1.  Left knee patellofemoral syndrome was not incurred, 
directly or presumptively, in or aggravated by service.  38 
U.S.C.A. §§ 1112, 1131, 1133, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Left shoulder tendinitis was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this case, the RO 
issued its initial rating decision in July 2001, and the 
veteran was afforded notice compliant with the VCAA in 
September 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in September 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided prior to the certification of the 
veteran's case to the Board and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
That letter informed the appellant of the evidence required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
VA.  Subsequent to the letter, the RO further adjudicated the 
claims, and the October 2005 supplemental statement of the 
case notified him of the adjudication and again provided him 
with the contents of 38 C.F.R. § 3.159.

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  During his Board hearing, the veteran indicated 
that some private physicians had treated him.  In a March 
2004 letter, VA asked the veteran to provide additional 
information regarding these physicians.  However, the veteran 
did not respond.  Therefore, there are no outstanding records 
to obtain.  The available medical evidence is sufficient for 
an adequate determination of the appellant's claim.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.

II.  Factual Background

The veteran's service medical records show that in August 
1986, he complained of an injury to his left shoulder in a 
fall.  He stated that it came out of the socket, and a fellow 
soldier helped him put it back in.  Examination showed 
painful range of motion with tenderness about the deltoid.  
The impression was an acute sprain of the left shoulder.  He 
was given a sling.  The veteran's service medical records are 
silent for complaints of or treatment for a left knee 
disorder.

When examined for separation in December 1986, the veteran 
reported no history of a painful or trick shoulder or elbow 
or a trick or locked knee.  On examination, the veteran's 
upper extremities were normal, and his lower extremities were 
not noted to be abnormal.  No significant defects or 
diagnoses were noted.

September 2001 VA x-rays of the left knee showed anterior 
tibial spine fragmentation on the left without soft tissue 
swelling, possibly due to a prior injury.  There was no 
effusion or acute abnormality seen.

In October 2003, the veteran testified before the 
undersigned.  He first injured his left knee in 1984 in a car 
accident.  He was treated at that time in service.  With 
regard to his knee pain, the veteran indicated that it 
bothered him constantly, more in the winter and during humid 
weather than the summer.  He used over-the-counter 
medications and had rare appointments for his knee.  The 
veteran then described his left shoulder injury in service.  
He stated it was torn out of its socket and stripped the 
tendons.  He indicated on his discharge paperwork that he had 
a shoulder injury.  He sought private treatment for the left 
shoulder since service.  Since service, he generally treated 
his knee on his own because he could not afford to see the 
doctor.  He noted first seeing a private physician for his 
disorders in the middle 1990s.

An October 2003 VA outpatient treatment record shows the 
veteran complained of left knee pain due to a motor vehicle 
accident several years ago.

In April 2004, the veteran underwent VA examination.  He 
stated that he injured his left knee in a car accident.  
However, the examiner noted that the veteran's service 
medical records were silent for any assessment of 
difficulties with regard to the left knee.  Currently, he 
described occasional aching and catching in the knee with 
rare episodes of swelling.  The symptoms remained primarily 
anterior.

With regard to his left shoulder, the veteran indicated he 
strained it in service.  The service medical records showed a 
single evaluation of an acute sprain in August 1986.  He was 
treated with a sling.  There was no documentation of a 
follow-up.  There was a questionable dislocation.  Currently, 
he complained of aching pain in the shoulder with cold 
weather or discomfort and with increased activities such as 
lifting or prolonged overhead positioning.

The veteran was unsure if he had any follow-up for these 
conditions since discharge.  On examination, he had full 
range of motion of the left shoulder with pain and full 
active range of motion of the left knee with pain.  X-rays of 
the left knee revealed a bipartite patella and mild 
patellofemoral degenerative change.  X-rays of the left 
shoulder were unremarkable.

The diagnoses were left shoulder tendinitis and left knee 
patellofemoral syndrome.  The examiner opined that there was 
insufficient evidence based upon the medical records to 
establish a left shoulder and left knee condition as 
etiologically related to the veteran's symptomatology in 
service.  They appeared to be isolated incidents with no 
evidence of chronic conditions.  Thus, it was unlikely they 
were related.

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
arthritis, if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1112, 1133, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for a left knee or left shoulder disorder.  
Initially, the Board notes that service connection is 
available to the veteran on either a direct or presumptive 
basis with regard to his left knee because degenerative 
changes were found on an x-ray in April 2004.  No such 
finding was noted with regard to the veteran's left shoulder.  
Therefore, service connection is only available on a direct 
basis.

With regard to direct service connection, the Court has held 
that in order to establish service connection, there must be 
evidence of both a service-connected disease or injury and a 
present disability which is attributable to such disease or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The question of whether the veteran's current left shoulder 
diagnosis had its onset in service involves competent medical 
evidence as to medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 92 (1993).  There is only one medical opinion of 
record regarding the veteran's left shoulder and its relation 
to one documented injury in service.  The April 2004 VA 
examiner reviewed the veteran's service medical records, 
including the August 1986 record of his left shoulder injury, 
and opined that his current diagnosis of tendinitis was 
unlikely related to any incident of military duty.  There is 
no other medical opinion of record that states otherwise.  
Therefore, service connection is not warranted for the 
veteran's left shoulder disorder.

With regard to the veteran's left knee disorder, the Board 
notes that while the veteran testified he injured this knee 
in service when he was involved in a motor vehicle accident, 
there is no evidence in his service medical records of 
treatment to the left knee from a motor vehicle accident or 
any other incident.  Therefore, when the April 2004 examiner 
evaluated the veteran, he determined that it was unlikely 
that the veteran's left knee patellofemoral syndrome was 
related to his military service.

The Board is aware that the veteran maintains that his left 
knee and left shoulder disorders originated with his motor 
vehicle accident and shoulder injury in service.  However, as 
the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his assertions as to 
the existence, nature and etiology of his current diagnoses 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the absence of medical evidence attributing the 
veteran's left shoulder tendinitis and left knee 
patellofemoral syndrome to his period of active duty, service 
connection for both, on a direct basis, is denied.

In addition, the Board notes that there are no medical 
records dated prior to April 2004 that show a diagnosis of 
degenerative changes of the left knee.  Even evaluating the 
veteran's testimony in the light most favorable to him, he 
stated in October 2003 that he first sought treatment for his 
disorder in the 1990s.  While these records were not 
associated with the claims file, even if they had been, they 
would not have been able to show the veteran developed his 
left knee disorder within one year of separation from service 
in 1987.  Accordingly, service connection for left knee 
patellofemoral syndrome is denied on a presumptive basis.

Consequently, the evidence preponderates against the claims 
for service connection for left shoulder tendinitis and left 
knee patellofemoral syndrome, the benefit-of-the-doubt 
doctrine is inapplicable, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for left knee patellofemoral syndrome is 
denied.

Service connection for left shoulder tendinitis is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


